DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 17002972 filed on August 26th, 2020 in which claims 1-17 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 08/26/2020 are acceptable for examination proceedings.

Election/Restrictions
6.	Claims 5 and 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2021.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-4, 7-8, 12 and 14-17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sawato (JP Pub. Nº 2006-260778).

10.	Regarding claim 1: Sawato disclosed an inkjet apparatus ([0036], line 1; also see Fig. 3, reference 45) configured to apply an ink containing a material of a functional element on a substrate surface ([0003], lines 1-5), the inkjet apparatus comprising: 
 	an inkjet head ([0038], line 1; also see Fig. 3, reference 47); 
 	a scanning mechanism configured to control relative positions of the inkjet head and the substrate surface such that the inkjet head and the substrate surface relatively reciprocate in a main scanning direction and such that the inkjet head and the substrate surface relatively move in a sub-scanning direction in a case where forward movement and backward movement are switched during the reciprocation ([0038], lines 1-3 and [0039], lines 1-5); 
 	a surrounding portion surrounding a predetermined region in which the inkjet head is moved by the scanning mechanism in plan view of the substrate surface, and configured such 
 	a vapor supply portion provided outside the substrate surface and in the region surrounded by the surrounding portion in plan view of the substrate surface and configured to supply a vapor of the same material as a component of a solvent contained in the ink to the region surrounded by the surrounding portion ([0035], lines 7-9).

11.	Regarding claim 2: Sawato disclosed the inkjet apparatus according to claim 1, further comprising an exterior cover of the inkjet apparatus, wherein the surrounding portion is provided between the region in which the inkjet head is moved by the scanning mechanism and the exterior cover (Fig. 3, the chamber 31 as an exterior cover and a surrounding portion).

12.	Regarding claim 3: Sawato disclosed the inkjet apparatus according to claim 1, further comprising an exterior cover of the inkjet apparatus serves as at least a part of the surrounding portion (Fig. 3, the chamber 31 as an exterior cover and a surrounding portion).

13.	Regarding claim 4: Sawato disclosed the inkjet apparatus according to claim 1, wherein a density of the vapor is higher than a density of air (Fig. 3 shows the vapor filling a lower part of the chamber (close to the ground), therefore one can conclude that the density of the vapor is higher than that of air), and2910190958WOUS01 wherein the surrounding portion surrounds a region lower than a height at which the nozzle surface of the inkjet head is disposed in side view of the substrate surface (Fig. 3 shows the chamber 31 surrounding a region lower than a height at which the nozzle surface of the inkjet head is disposed in side view of the substrate surface).

14.	Regarding claim 7: Sawato disclosed the inkjet apparatus according to claim 1, wherein the vapor supply portion is disposed around the substrate surface in plan view of the substrate 

15.	Regarding claim 8: Sawato disclosed the inkjet apparatus according to claim 1, wherein the vapor supply portion comprises a porous body wet with a solvent including the same material as a component of the solvent contained in the ink ([0032], lines 1-3; also see Fig. 3, the upper surface seal of the container 36).

16.	Regarding claim 12: Sawato disclosed the inkjet apparatus according to claim 1, further comprising a measurement portion provided in the region surrounded by the surrounding portion and configured to measure a concentration of the vapor, wherein the vapor supply portion controls an amount of the vapor to be supplied, in accordance with a measurement result of the measurement portion ([0035], lines 7-9; also see Fig. 3, reference 41. The correlation between the pressure and the concentration can be easily made).

17.	Regarding claim 14: Sawato disclosed the inkjet apparatus according to claim 12, wherein the measurement portion is provided outside the substrate surface in plan view of the substrate surface (Fig. 3, reference 41).

18.	Regarding claim 15: Sawato disclosed the inkjet apparatus according to claim 12, wherein the measurement portion measures the concentration of the vapor in an atmosphere at a height of the nozzle surface of the inkjet head (Fig. 1, reference 41).

19.	Regarding claim 16: Sawato disclosed a method for manufacturing a functional element, the method comprising: preparing the inkjet apparatus according to claim 1 (See the rejection of 

20.	Regarding claim 17: Sawato disclosed the method according to claim 16, wherein the ink contains a material of a light emitting layer, an electron transport layer, an electron injection layer, a hole transport layer, a hole injection layer, or an electrode of an organic electroluminescence element ([0003], lines 1-5).

Claim Rejections - 35 USC § 103
21.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


23.	Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sawato (JP Pub. Nº 2006-260778), in view of Yorimoto et al. (US Pub. Nº 2009/0184993).

24.	Regarding claim 11: Sawato disclosed the inkjet apparatus according to claim 1.

 	Yorimoto et al. disclosed an inkjet apparatus (Fig. 1, reference 1) comprising an inkjet head (Fig. 1, reference 24), a scanning mechanism (Fig. 1, reference 3 and Fig. 2, reference 27) and a cleaning member configured to clean the nozzle surface of the inkjet head and disposed between the surrounding portion and the substrate surface ([0090], lines 1-2; also see Fig. 2, reference 124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yorimoto et al. with those of Sawato by providing a cleaning member for cleaning the nozzle surface in order to remove condensation of solvent on the nozzle surface and prevent a degradation of the print quality.

25.	Regarding claim 13: Sawato disclosed the inkjet apparatus according to claim 12.
 	Sawato is silent about wherein the measurement portion is supported by the scanning mechanism so as to move accompanied by the inkjet head moved by the scanning mechanism.
 	Yorimoto et al. disclosed an inkjet apparatus (Fig. 1, reference 1) comprising an inkjet head (Fig. 1, reference 24), provided on a carriage (Fig. 1, reference 23), a scanning mechanism (Fig. 1, reference 3 and Fig. 2, reference 27), wherein a measurement portion is supported by the scanning mechanism so as to move accompanied by the inkjet head moved by the scanning mechanism ([0087], lines 1-2; also see Fig. 2, reference 401 is a detection device provided on the carriage 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yorimoto et al. with those of Sawato by providing the measurement portion on the carriage in order to obtain more accurate .

Allowable Subject Matter
26.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
28.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
29.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
30.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/YAOVI M AMEH/Primary Examiner, Art Unit 2853